ALLOWANCE
Drawings
The drawings received on 01/29/2021 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020, 01/08/2021, 01/13/2021, 01/20/2021, 01/21/2021 and 01/28/2021 have been considered by the examiner.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey Whittle on 02/09/2021 and 02/10/2021.
Amend claims as follows:
1.	(Currently Amended)  A mobile fracking system comprising:
a trailer including a rear end, a front end, a bottom end, and a top end defining therebetween an interior space;
a gas turbine at least partially housed inside the trailer in the interior space; and 
an exhaust attenuation assembly configured to receive exhaust gas from the gas turbine, the exhaust attenuation assembly attached to a portion of the trailer and including:
a lower elongated plenum having a proximal end and a distal end, the lower elongated plenum extending a first distance between the end and the distal end  the exhaust gas from the gas turbine, and
an upper noise attenuation system movably connected relative to the distal end of the lower elongated plenum, the upper noise attenuation system being selectively movable between a stowed position, in which an outlet end  the outlet end of the upper elongated plenum is spaced away from the distal end of the lower elongated plenum at a second distance that is greater than the first distance, the upper noise attenuation system including an outward extending conduit configured for complementary receipt in relation to the lower elongated plenum and extending from an inlet end to the outlet end, a rod having a first at the outlet end, a guide attached to the lower elongated plenum at the distal end configured for operative slideable receipt of the rod between the guide and an outer surface of the lower elongated plenum, and a second end of the rod connected to one or more,
(a) sheaves, or
(b) pulleys 
configured for movement of the conduit between the stowed position and the operative position.
9. 	(Currently Amended) The mobile fracking system of claim 8, wherein the at least one array of baffles is mounted in a portion of the upper elongated plenum in communication with the exhaust gas passing through the upper elongated plenum to an 
15. 	(Currently Amended) The mobile fracking system of claim 1, wherein, the conduit is elongated, and when in the stowed position, the the  position, the conduit extends outwardly away from the distal end of the lower elongated plenum such that the inlet  an 
16.	(Cancelled)
17. 	(Currently Amended) The mobile fracking system of claim 15, wherein:

the array of baffles comprises a plurality of baffles distributed parallel to a common axis and defining a plurality of spacings positioned by and between the plurality of baffles; and the at least one array of baffles is mounted in the 
37.    	(Currently Amended) A mobile fracking system of claim 1 further comprising:

a gas turbine
a gearbox connected to the rotary output and housed inside the trailer; a fluid pump operatively connected to the gearbox and at least partially housed inside the trailer


.
39. 	(Currently Amended) The mobile fracking system of claim 38, wherein the array of baffles is connected to an inner portion of the upper elongated plenum in communication with the exhaust gas passing through the upper elongated plenum to an 
40. 	(Cancelled)
41. 	(Cancelled) 
42. 	(Currently Amended) The mobile fracking system of claim 37 the  the inlet end of the conduit is positioned proximate the distal end of the lower elongated plenum and the outlet end of the conduit forms the outlet of the upper noise attenuation system.  
43. 	(Cancelled)
44. 	(Currently Amended) The mobile fracking system of claim 42.
Allowable Subject Matter
Claims 1-9, 15, 17, 31-39, 42 and 44-48 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ARUN GOYAL/Primary Examiner, Art Unit 3741